Citation Nr: 1704085	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to November 1994, to include service in the Republic of Vietnam.  He was the recipient of multiple awards and decorations, including the Combat Infantryman Badge and the Purple Heart Medal.  He died in July 2004.  The appellant in this case is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2004 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2010 and July 2014, the Board remanded the matter for additional evidentiary development and due process considerations.  

A review of the record shows that in March 2004, when the Veteran applied for TDIU, he also asserted that an increased rating for his service-connected PTSD was warranted.  See also Statement in Support of Claim, dated March 29, 2004.  This claim was still pending at the time of the Veteran's death, but was not addressed as part of the appellant's accrued benefits claim.  As this claim has not as yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2016).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016). 

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).

These enumerated diseases which are deemed to be associated with herbicide exposure are:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The Secretary of VA has specifically determined that presumptive service connection is not warranted for gastrointestinal tumors, including cancer of the esophagus.  This determination is based upon the findings of the National Academy of Sciences that there is "no association" between gastrointestinal tumors such as esophageal cancer and exposure to herbicide agents.  See 72 Fed. Reg. 32,395--32,407 (June 12, 2007).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

The record on appeal reflects that the Veteran served on active duty from July 1966 to November 1994, to include service in the Republic of Vietnam during the Vietnam era.  His exposure to an herbicide agent such as Agent Orange is therefore legally presumed.  38 C.F.R. § 3.307(a)(6) (2016)

The record on appeal further shows that in May 2003, more than nine years after service separation, the appellant was diagnosed as having esophageal cancer.  He died in July 2004.  The Veteran's death certificate lists the immediate cause of his death as esophageal cancer and notes that the interval between the onset of that disease and his death was 14 months.  Renal failure was listed as the other significant condition which contributed to the Veteran's death.  

During his lifetime, the Veteran was service connected for PTSD, rated as 30 percent disabling; residuals of a left hand wound with retained foreign body, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; left knee osteoarthritis, residuals of a gunshot wound, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; residual scar, left knee, status post surgery for gunshot wound, rated as 10 percent disabling; and sinusitis, hemorrhoids, and residuals of a puncture wound to the abdomen, all rated as zero percent disabling.  

In this appeal, the appellant contends that the Veteran's fatal esophageal cancer was the result of his exposure to Agent Orange in Vietnam.  As set forth above, esophageal cancer is not among the conditions for which presumptive service connection is available under these regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  

As noted, however, the presumptive regulations do not preclude direct service connection based on actual causation due to exposure to Agent Orange.  Moreover, the Board observes that during the appellant's lifetime, service-connection had been in effect for hypertension.  It is not clear whether the appellant's hypertension, or indeed any other service-connected disability, may have caused or contributed to the Veteran's renal failure, a significant condition which contributed to his death.

In the context of a claim involving service connection for the cause of a Veteran's death, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim under 38 U.S.C.A. § 5103A(a).  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under this standard, VA is excused from providing assistance, such as an examination, only "when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)(2)).

In the present case, no medical opinion has been sought or obtained with respect to the cause of the Veteran's death.  Because the Board cannot conclude that there is "no reasonable possibility" that such an opinion could aid in substantiating the appellant's claim, an opinion must be procured.  38 U.S.C.A. § 5103A(a)(2) (2016).

With respect to the remaining claims on appeal, entitlement to DIC benefits under 38 U.S.C.A. § 1318 and TDIU for purposes of accrued benefits, these claims must be held in abeyance, pending resolution of the pending issue of entitlement to a rating in excess of 30 percent for PTSD, for purposes of accrued benefits.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 


Accordingly, the case is REMANDED for the following action:

1.  After undertaking the appropriate notice and development actions, the AOJ should adjudicate the issue of entitlement to a rating in excess of 30 percent for PTSD, for purposes of accrued benefits.  

2.  The AOJ should obtain an opinon from an appropriate medical professional addressing the cause of the Veteran's death.  Access to the Veteran's electronic VA claims folder must be made available to the medical professional for review.  After reviewing the record, the medical professional should be asked to provide an opinion as to the following:

Is it at least as likely as not that the Veteran's esophageal cancer was causally related to his active service or any incident therein, including presumed exposure to Agent Orange in Vietnam?

If not, is it at least as likely as not that any of the Veteran's service-connected disabilities, including hypertension, caused or contributed to his death from esophageal cancer and/or renal failure.  A complete rationale for all opinions should be provided. 

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and any representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






